BY THE COURT.
The questions presented in this case arise upon the intervening petition of The City National Bank. Under this petition the Bank claims a lien upon certain chattel property. The litigated question arises between The City National Bank on the one hand and the Receiver as representing the interests of John Q. Sherman, the holder of certain Receiver’s certificates issued by the Receiver under authority of the Court.
The bank was the mortgagee under a chattel mortgage given by the Carroll Engineering Company, the original owner. The Bank took *627possession of the property and sold it to the Ohio Cash Register Company and took notes for the consideration price. .It is claimed by the Bank that they did not surrender or release. the mortgage and the transaction with the Ohio Cash Register Company was with the understanding that the mortgage of the Carroll, Engineering Company remained upon the property until payment was made to them.
Attorneys — Henry H. Hollenkamp and Nevin & Kalbfus, for Receiver, D. W. Iddings. Turner & Turner, of counsel for Receiver; Brown & Frank, and Kreitzer & Ratchford for National Bank; all of Dayton.
It is argued in the briefs, on behalf of Mr. Sherman, that the issuing of the certificates to him under order of the Court made the said certificates prior to the equitable or mortgage lien of the Bank. We are of the opinion that under the record no such priority existed.
We therefore approve the conclusion of Judge Snediker in respect to the priority of the lien of the City National Bank.
Decree accordingly.
(Kunkle and Allread, JJ., concur; Femeding, J., not participating.)